                           Case 5:16-cv-06925-LHK Document 232 Filed 12/02/20 Page 1 of 4



                      1   All parties and counsel listed on signature page.

                      2

                      3

                      4

                      5                             UNITED STATES DISTRICT COURT

                      6                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE
                      7
                          TWILIO INC.,                                   Case No. 5:16-CV-06925-LHK-SVK
                      8
                                            Plaintiff,                   JOINT STIPULATION AND [PROPOSED]
                      9                                                  ORDER TO DISMISS UNDER FRCP
                                 vs.                                     41(a)(1)(A)(ii)
                     10   TELESIGN CORPORATION,
                     11                     Defendant.
BAKER BOTTS L.L.P.




                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                   Joint Stipulation and [Proposed] Order to Dismiss under FRCP 41(a)(1)(A)(ii)
                                                          Case: 5:16-cv-06925-LHK-SVK
                            Case 5:16-cv-06925-LHK Document 232 Filed 12/02/20 Page 2 of 4



                      1          Plaintiff Twilio Inc. and Defendant TeleSign Corporation hereby stipulate under Federal

                      2   Rule of Civil Procedure 41(a)(1)(A)(ii) that this action be dismissed with prejudice as to all claims,

                      3   causes of action, and parties, with each party bearing that party’s own attorney’s fees and costs,

                      4   and request that the Court enter an order of dismissal of this action with prejudice.

                      5

                      6   Dated: December 2, 2020                            Respectfully submitted,

                      7                                                      /s/ Sarah Guske
                                                                             BAKER BOTTS L.L.P.
                      8                                                      Sarah J. Guske (SBN 232467)
                      9                                                      sarah.guske@bakerbotts.com
                                                                             101 California St., Suite 3600
                     10                                                      San Francisco, CA 94111
                                                                             Telephone: 415.291.6200
                     11                                                      Facsimile: 415.291.6300
BAKER BOTTS L.L.P.




                     12                                                      Michelle J. Eber (pro hac vice)
                     13                                                      michelle.eber@bakerbotts.com
                                                                             One Shell Plaza
                     14                                                      910 Louisiana Street
                                                                             Houston, TX 77002
                     15                                                      Telephone: 713.229.1223
                                                                             Facsimile: 713.229.7923
                     16

                     17                                                      Lauren J. Dreyer (pro hac vice)
                                                                             lauren.dreyer@bakerbotts.com
                     18                                                      700 K Street NW
                                                                             Washington, DC 20001
                     19                                                      Telephone: 202.639.7823
                                                                             Facsimile: 202.639.1153
                     20

                     21                                                      Attorneys for Twilio Inc.

                     22                                                      /s/ Jesse J. Camacho
                                                                             SHOOK HARDY & BACON L.L.P.
                     23                                                      Jesse J. Camacho (pro hac vice)
                                                                             jcamacho@shb.com
                     24                                                      Ryan D. Dykal (pro hac vice)
                                                                             rdykal@shb.com
                     25                                                      Mary J. Peal (pro hac vice)
                                                                             mpeal@shb.com
                     26                                                      2555 Grand Blvd.
                                                                             Kansas City, MO 64108
                     27                                                      Tel: (816) 474-6550
                                                                             Fax: (816) 421-5547
                     28
                                    Joint Stipulation and [Proposed] Order to Dismiss under FRCP 41(a)(1)(A)(ii)
                                                            Case: 5:16-cv-06925-LHK-SVK                                       1
                            Case 5:16-cv-06925-LHK Document 232 Filed 12/02/20 Page 3 of 4


                                                                         Gary M. Miller (pro hac vice)
                      1                                                  gmiller@shb.com
                                                                         111 S. Wacker Dr.,
                      2                                                  51st Floor
                                                                         Chicago, IL 60606
                      3                                                  Tel: (312) 704-7700
                                                                         Fax: (312) 558-1195
                      4
                                                                         Mayela C. Montenegro (SBN 304471)
                      5                                                  mmontenegro@shb.com
                                                                         Jamboree Center,
                      6                                                  5 Park Plaza, Suite 1600
                                                                         Irvine, CA 92614
                      7                                                  Tel: (949) 475-1500
                                                                         Fax: (949) 475-0016
                      8
                                                                         Attorneys for Defendant
                      9                                                  TELESIGN CORPORATION
                     10
                          The Clerk shall close the file.
                     11
BAKER BOTTS L.L.P.




                          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     12
                                  December 2
                          DATED: ___________________, 2020
                     13

                     14

                     15                                              THE HONORABLE LUCY H. KOH
                                                                     United States District Judge
                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                    Joint Stipulation and [Proposed] Order to Dismiss under FRCP 41(a)(1)(A)(ii)
                                                            Case: 5:16-cv-06925-LHK-SVK                            2
                            Case 5:16-cv-06925-LHK Document 232 Filed 12/02/20 Page 4 of 4


                                              ATTESTATION OF CONCURRENCE IN FILING
                      1
                                 Pursuant to Northern District of California Local Rule 5-1(i)(3), I attest that concurrence
                      2
                          in the filing of this document has been obtained from the other Signatories to this document.
                      3

                      4                                                       By /s/ Sarah Guske
                      5                                                       Sarah Guske
                                                                              BAKER BOTTS LLP
                      6                                                       101 California Street Suite 3070
                                                                              San Francisco, CA 94111
                      7                                                       Tel: (415) 291-6205
                                                                              Fax: (415) 291-6305
                      8                                                       sarah.guske@bakerbotts.com
                      9

                     10

                     11
BAKER BOTTS L.L.P.




                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                    Joint Stipulation and [Proposed] Order to Dismiss under FRCP 41(a)(1)(A)(ii)
                                                            Case: 5:16-cv-06925-LHK-SVK                                   3
